                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KIRK ROBINSON,                    )
                                  )
                  Plaintiff,      )                          8:19CV299
                                  )
            v.                    )
                                  )                      MEMORANDUM
RANDY FAIR, Keith County          )                       AND ORDER
Attorney, and JEFF STEVENS, Keith )
County Sheriff,                   )
                                  )
                  Defendants.     )
                                  )

       Plaintiff has sent a letter to the court indicating that he has not received mail
from the court in this case since July 10, 2019. (Filing No. 13 at CM/ECF p. 2.) On
July 23, 2019, the court filed a Memorandum and Order (Filing No. 10) granting
Plaintiff’s Motion for Leave to Proceed In Forma Pauperis and ordering Plaintiff to
pay an initial partial filing fee of $5.32 within 30 days, after which initial review of
Plaintiff’s Complaint will occur. I shall order the Clerk of Court to mail this
Memorandum and Order to Plaintiff at his new address at the Lincoln Diagnostic &
Evaluation Center.

        The court notes that Plaintiff has filed numerous Motions to Amend the
Complaint (Filing Nos. 7, 8, 11), as well as letters requesting that certain incidents be
included in his Complaint (Filing Nos. 13, 14). Until Plaintiff pays his initial partial
filing fee, the court cannot conduct initial review of the Complaint, at which time the
court will determine if Plaintiff’s case may proceed. If the case is allowed to proceed
further, Plaintiff may be ordered to file an amended complaint that can incorporate the
subjects mentioned in Plaintiff’s Motions to Amend and letters to the court. But at this
early stage, Plaintiff’s Motions are premature and shall be denied without prejudice
to assertion at a later time should Plaintiff’s case be permitted to progress.
       IT IS ORDERED:

      1.   The Clerk of Court shall mail a copy of Filing No. 10 to Plaintiff at the
Lincoln Diagnostic & Evaluation Center, which is Plaintiff’s current address of
record.

      2.     Plaintiff shall pay an initial partial filing fee of $5.32 on or before August
22, 2019, as directed in Filing No. 10.

      3.     Plaintiff’s Motions to Amend the Complaint (Filing Nos. 7, 8, 11) are
premature and are denied without prejudice to reassertion should Plaintiff’s case be
permitted to proceed after initial review of Plaintiff’s Complaint.

       4.    Plaintiff is advised to stop filing Motions to Amend the Complaint and
letters requesting the same until the court has conducted initial review of the
Complaint and has ruled that this case may progress.

       DATED this 30th day of July, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge




                                            2
